AO 199A (Rev. 12/11) Order Setting Conditions of Release Page 1 of 3 Pages

 

 

ale
UNITED STATES DISTRICT COURT SCRANTON
for the JAN I 5, 2021

Middle District of Pennsylvania ~

 

United States of America
Vv

Arady-es ta Coleen

Defendant

CaseNo. “3:2 ] ~May_G

ee a a a

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place

 

on

 

Date and Time
If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
AO 199B (Rev. 12/11) Additional Conditions of Release Page 2 of 3 Pages
ADDITIONAL CONDITIONS OF RELEASE

If IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(LJ) (6) The defendant is placed in the custody of:
Person or organization _
Address (only if above is an organization) _ a
City and state Tel. No.

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court ‘proceedings, and (c) notify the court

immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

(KH «7
@)

(BA
()

(
(BL
(O)

(zl)
(O)
(O)

(CO)
GL)
(QO)
(O)

(C1)

(CJ)
(O)

(O)

(QO)

Signed: _ ae ee
Custodian Date
The defendant must:
(a) submit to supervision by and report for supervision to the Easter fA {hr se ete or £F. A
telephone number ____; no later than

(b) continue or actively seek employment.
(c) continue or start an education program.

) (d) surrender any passport to: TS px ED PA.

 

(©) not obtain a passport or other international travel document.

(f) abide by the following restrictions on personal association, residence, or travel: LL. ye auch be Ga 4 kf AL 6. HA dD f Oh ne
by EvPAy dino price aperneh le, PTS not ret) te bdishive ben OC 50 Her evslawa, PA

(g) avoid all contact, directly dr indirectly, with any pers6n who is‘ or may be a victim or witness in the investigation or prosecution, fysf tren BF
including; a FAA

 

 

 

 

(h) get medical or psychiatric treatment: —

 

 

 

 

 

 

 

(i) ‘return to custodyeach at a: ’clock after being released at - 7 __ o’clock for employment, schooling,
or the following purposes: oo a
(j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

necessary. ~

(k) not possess a firearm, destructive device, or other weapon. OF Wn Fa wy prager k ah Firearavn ,

(1) not use alcohol ¢ [] )atall( (7) ) excessively. ,

(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

(n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing.

(0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

(p) participate in one of the following location restriction programs and comply with its requirements as directed.

(C1) G) Curfew. You are restricted to your residence every day( []) from | to sis or (CO Jas
directed by the pretrial services office or supervising officer; or

(1) Gi) Home Detention. You are restricted to your residence at all times except for employment: education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

(1) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

(q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided.

(1) ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer.

(x) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.

(s) a

 
 

    
 
 

  

Page . 3. of 3 __—~Pages

 

“4 ve fare powine

Vea Poaceae gest og “ytots

ES Sg pe ey
AO 199C: (Rev. 09/08) Advice of Penalties. Lon
ADVICE
PoP GL ft

   

 

TO THE DEFENDANT: tps

 

pap
ile.

YOU ARE ADVISED OF THE FOLLOWING PENALTIES:AND SANCTIONS:
Violating any of the forégoing conditions Of reléasé-may result in the irnmediate issudhice of a warraitt for your arrest; a |

revocation of your releasé, an order of detentidn,-a forfeituré of any bond; arid'a*prosecution for contémpt of court'and could result in

imprisonment, a fine, or both. .

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years

and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.2., in addition to) to any other sentence you receive.
It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant: retaliate. or attempt to retaliate against a.‘witness, victim, or informant; or intimidate. or
attempt to intimidate a witness, victim, juror, informant, or officer of the court.’ The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
If, after release, you knowingly fail to appear as the conditions of release require, orto surrender to serve a sentence, 077.
you may be prosecuted for failing to appear or surrender and additional punishment may. bé imposed; Ifyou are convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for aterm of fifteen years or-more — you. will be fined
_ hot more than $250,000 or imprisoned for not more than 10 years, or both: 92. 020 0 tye ee
(2) an offense punishable by imprisoriment for a’terin bf five years’ dt nore; but less than fifteen.years — you will be fined not ©
more than $250,000 or imprisoned for not more than five years, or both;
(3) any other felony ~' you will be finéd not mistéthan $250,000 or imprisoned not more than two years, or both; ' -
(4) a misdemeanor ~ ‘you will be fined not'more than’$ 100,000 orimprigoned not more than one'year, or both "s8
A term of imprisonment imposed for failute to appeaf or surrerider Will be’ consecutive to any other sentence you réceive.“In
addition, a failure to appear oi surrender may 'result in'thé forfeiture of any bond posted. So

 

 

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am awaré of the. conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. [ am aware of the penalties and sanctions
Po PU ER TOBE Gk aS ag eb gs

set forth above. |. we tte eee tah ap Ek ISG ve

      

 

j

   

 

 

Dejendg@t's Signature

Jin Thorpe“, PA (18229

- C ityland State

Directions to the United States Marshal

 

( &) The defendant is ORDERED released after processing. : , : oO
( [}) The United States marshal lis ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for.release. If still in custody, the defendant must he -

produced before the appropriate judge at the time and place specified,

Date: “ | 5 2. | | | Kn An

Judicial Officer 's Signature

KAROLINE MEHALCHICK, US MAGISTRATE JUDGE

Prinied name and title

 

DISTRIBUTION: “ECOURT DEFENDANT | PRETRIALSERVICE U.S. ATTORNEY U.S. MARSHAL
